       Case 2:20-cv-00011-LGW-BWC Document 51 Filed 03/06/20 Page 1 of 5



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF GEORGIA
                                 BRUNSWICK DIVISION

DONJON-SMIT, LLC,

                       Plaintiff,

        vs.                                                              CIVIL ACTION NO:
                                                                      2:20-CV-00011-LGW-BWC
ADMIRAL KARL L. SCHULTZ, CAPTAIN
JOHN W. REED, COMMANDER NORM C.
WITT, and COMMANDER MATTHEW J.
BAER, in their official capacity as Officers of
the UNITED STATES COAST GUARD,

                     Defendants.



        PLAINTIFF’S SECOND REPLY TO UNITED STATES COAST GUARD’S
    OPPOSITION TO PLAINTIFF’S MOTION FOR ORDER REQUIRING DEFENDANTS
            AND COMMANDER WITT TO PRODUCE CERTAIN RECORDS
                        FOR USE AT HIS DEPOSITION
                       SCHEDULED OF MARCH 9, 2020


        COMES NOW Plaintiff and files this its Second Reply to USCG’s Opposition to Plaintiff’s

Motion for Order Requiring Defendants and Commander Witt to Produce Certain Records for use

at his deposition, as follows:

        The undersigned counsel is reluctant to file a second reply 1, however, counsel is compelled

to bring to the Court’s attention concerns regarding Defendants’ production of the Administrative

Record and why certain records and documents, including emails to and from Commander Witt,

were omitted from the Administrative Record.



1
  Counsel also is reminded that the Court prefers to deal with these types of issues during the weekly conference
calls; however, the deposition of Commander Witt is scheduled for Monday, March 9, 2020, and Plaintiffs need to
review the relevant emails to be able to properly and thoroughly examine Commander Witt with respect to his
communications with others.


                                                        1
      Case 2:20-cv-00011-LGW-BWC Document 51 Filed 03/06/20 Page 2 of 5



       The Court ordered Defendants to produce the entire Administrative Record on or before

5:00 p.m., October 3, 2019. Defendants produced what Defendants represented was the “entire”

Administrative Record. Noticeably absent from that original submission was the very SERT

emails Defendants contend were considered and relied upon by Commander Witt in making his

decision to allow a deviation. Defendants, just yesterday afternoon, supplemented their production

of the “Administrative Record” by producing the SERT emails. Plaintiff’s counsel questioned

Defendants’ counsel how such an omission could have occurred, and Defendants’ counsel

responded: “The omission was discovered on Wednesday, when the Coast Guard did a QA/QC

check of the documents shared with you.” Counsel for Defendants advises that she notified

Plaintiff’s counsel “as soon as we discovered it” and the undersigned does not question Counsel’s

representation. However, what is clear from this “omission” is that certain records, including

emails, were omitted from the initial production and it is reasonable to question whether there are

other emails (the very emails that are the subject of Plaintiff’s initial motion) that should have been

produced. Defendants should be required to produce any and all emails authored by or received

by Commander Witt, especially during the critical time period between October 1, 2019 through

January 15, 2020.

                                          CONCLUSION

       For the reasons outlined above, together with Plaintiff’s prior submissions, Plaintiff

requests an Order compelling Defendants to produce the document that confirms that Commander

Witt was, in fact, certified in writing by a NIMS-compliant agency and, further, to produce any

and all emails authored by or received by Commander Witt, at least during the critical time periods

of October 1, 2019 through January 15, 2020.




                                                  2
     Case 2:20-cv-00011-LGW-BWC Document 51 Filed 03/06/20 Page 3 of 5




                                  Respectfully submitted,

                                  TAYLOR, ODACHOWSKI, SCHMIDT &
                                  CROSSLAND, LLC

                                   /s/ Joseph R. Odachowski
                                  Joseph Odachowski
                                  Georgia State Bar No: 549470
                                  Peter H. Schmidt, II
                                  Georgia State Bar No: 629512
300 Oak Street, Suite 200
St. Simons Island, GA 31522
(912) 634-0955 – Telephone
(912) 638-9739 – Facsimile
jodachowski@tosclaw.com
pschmidt@tosclaw.com
                                  ATTORNEYS FOR PLAINTIFF
                                  DONJON-SMIT, LLC




OF COUNSEL:
CLARK HILL PLC

  /s/ Garney Griggs
Garney Griggs
Texas State Bar No: 08491000
Clifford Bowie Husted
Texas State Bar No: 00796803
909 Fannin, Suite 2300
Houston, TX 77010
(713) 951-5600 – Telephone
(713) 951-5660 – Facsimile
ggriggs@clarkhill.com
hustedc@clarkhill.com
                                  ATTORNEYS FOR PLAINTIFF
                                  DONJON-SMIT, LLC




                                     3
      Case 2:20-cv-00011-LGW-BWC Document 51 Filed 03/06/20 Page 4 of 5



                                CERTIFICATE OF SERVICE

       This hereby certifies that on this day, I electronically filed the Plaintiff’s Second Reply to

USCG’s Opposition for Order Requiring Defendants and Commander Witt to Produce Certain

Records Use At His Deposition Scheduled of March 9, 2020 with the Clerk of Court using the

CM/ECF system, which will automatically send email notification of such filing to the following

attorneys of record:

Martha C. Mann, Esq.                                 Bradford C. Patrick, Esq
Sydney A. Menees, Esq.                               ASSISTANT UNITED STATES ATTORNEY
UNITED STATES DEPARTMENT OF JUSTICE                  Post Office Box 8970
Environmental & Natural Resources                    Savannah, Georgia 31412
Division                                             Bradford.patrick@usdoj.gov
Post Office Box 7611
Washington, DC 20044
Martha.mann@usdoj.gov
Sydney.menees@usdoj.gov

                                    Attorneys for Defendants

       This      6th   day of    March     , 2020.

                                              TAYLOR, ODACHOWSKI, SCHMIDT &
                                              CROSSLAND, LLC

                                               /s/ Joseph R. Odachowski
                                              Joseph Odachowski
                                              Georgia State Bar No:          549470
                                              Peter H. Schmidt, II
                                              Georgia State Bar No:          629512
300 Oak Street, Suite 200
St. Simons Island, GA 31522
(912) 634-0955 – Telephone
(912) 638-9739 – Facsimile
jodachowski@tosclaw.com
pschmidt@tosclaw.com
                                              ATTORNEYS FOR PLAINTIFF
                                              DONJON-SMIT, LLC




                                                 4
     Case 2:20-cv-00011-LGW-BWC Document 51 Filed 03/06/20 Page 5 of 5



OF COUNSEL:
CLARK HILL PLC

  /s/ Garney Griggs
Garney Griggs
Texas State Bar No: 08491000
Clifford Bowie Husted
Texas State Bar No: 00796803
909 Fannin, Suite 2300
Houston, TX 77010
(713) 951-5600 – Telephone
(713) 951-5660 – Facsimile
ggriggs@clarkhill.com
hustedc@clarkhill.com
                                  ATTORNEYS FOR PLAINTIFF
                                  DONJON-SMIT, LLC




                                     5
